DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 10/09/2020. Claims 1-20 are currently pending.
Suggestions on how to overcome any objection(s) and rejection(s) raised in this office action are found at the end of such sections. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
Claim 1 limitation of this application is given a broadest reasonable interpretation (BRI) under 112(f) because of the use of term “means for”
PRONG 1: The use of the term means with a functional language indicates a presumption that applicant intends to invoke 112(f).
In this case the limitation (“first means for accessing a machine learning engine” and 
“second means for accessing a user interface”) that appear in claim 1 establishes the applicant presumption to invoke 112(f). 
PRONG 2: Both first means and second means are modified by functional language:  
“first means for accessing a machine learning engine”
“second means for accessing a user interface”
This prong also establishes the applicant presumption to invoke 112(f). 
PRONG 3: Applicant does not recite sufficient structure, material or acts to entirely perform the recited function of accessing a machine learning engine and a user interface in the claim (the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function). As such both “first means for accessing a machine learning engine” and “second means for accessing a user interface” in claim 1 invoke 112(f).

However, applicant discloses enterprise console 932 in figure 9 of the application which examiner believes is a sufficient structure to perform the function of accessing the machine learning engine.
Applicant also discloses keyboard/mouse 1338, communication devices 1340, which are connected to the (GRAPHICS 1322) through a bus 1328 and CHIPSET 1316 in figure 13 of the specification. Examiner believes that the disclosed hardware structure is sufficient to perform the function of accessing the interface. 
Due to applicant’s disclosure of structures in figures 9 and 13 of the application which examiner believes are sufficient to perform the function of “accessing the machine learning engine” and “accessing the user interface” as recited in claim 1, none of 112(a) or 112(b) rejection is invoked.

 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. No. 20220036302 to CELLA et al. (hereinafter CELLA).

Regarding claim 1, CELLA discloses a computing apparatus, comprising: 
a hardware platform comprising a processor circuit and a memory circuit (¶1576); 
first means for accessing a machine learning engine (“connectivity facilities 642, FIG. 12”); 
second means for accessing a user interface (“cursor movements, keyboard interactions”, ¶375); 
 
and instructions encoded within the memory to instruct the processor to (“program code or program instructions stored thereon, ¶1576):
 load into the machine learning engine via the first means an object prevalence model (sensor data, ¶0074/¶0248/¶0540, wherein the sensor data that is input into the machine learning model is interpreted as the object prevalence model) including an enterprise-specific prevalence model (“… one or more fault conditions corresponding to an object being monitored by the sensor system” ¶0248), 
provide to the machine learning engine an object set from the enterprise (“training data sets, ¶1337), see also where data associated with the enterprise are collected for analysis by the machine learning in ¶1134); 
identify an enterprise-novel object from the object set (“emergent phenomena (such as new types of faults not previously understood in an industrial environment”, ¶1396, wherein the enterprise-novel object is the newly encountered object (emergent phenomenon) in the data set that is recognized); 
solicit and receive via the second means user-sourced feedback for the enterprise-novel object (“feedback of the at least one expert may be solicited to train the expert agent to replicate the expertise of the expert in the role”, ¶0130); 
and act according to the user-sourced feedback (“a feedback of the at least one expert may be used to modify the set of inputs to the expert agent and/or used to identify and characterize at least one error by the expert agent…”, ¶0131-¶0132).  

Regarding claim 2, CELLA discloses the computing apparatus of claim 1, wherein the object prevalence model further comprises a global prevalence model (“a global surrogate model”, ¶0548).  

Regarding claim 3, CELLA discloses the computing apparatus of claim 1, wherein the user-sourced feedback comprises an assigned reputation for the enterprise-novel object (“…the content may be scored based at least in part on the performance data, as reported by the human panel, or other data with which it is associated”, ¶1236, wherein scoring is a form of assigning reputation to the object in the content).  

Regarding claim 4, CELLA discloses the computing apparatus of claim 1, wherein the user-sourced feedback comprises green-lighting, yellow-lighting, or red-lighting the enterprise-novel object (“the CEO digital twin may depict different colored icons to differentiate a condition (e.g., current and/or forecasted condition) of a respective data item. For example, a red icon may indicate a warning state, a yellow icon may indicate a neutral state, and a green icon may indicate a satisfactory state…”, ¶1100).  

Regarding claim 5, CELLA discloses the computing apparatus of claim 1, wherein the machine learning engine is to assign the enterprise-novel object a variance score (“In embodiments, the artificial intelligence/machine learning system determines an acceptable range of outcome variance”, ¶1658) comprising a distance between the enterprise-novel object and a next-nearest neighbor (“…an extension of a committee of machines that combines multiple feed forward neural networks and a k-nearest neighbor technique. It may use the correlation between ensemble responses as a measure of distance amid the analyzed cases for the kNN…”, ¶1366).  

Regarding claim 9, CELLA discloses the computing apparatus of claim 1, wherein the instructions are further to retrain the machine learning engine with the user-sourced feedback (“The machine learning system may in-turn reinforce/ retrain the machine-learned models 2004 based on the feedback.”, ¶0633).  

Regarding claim 10, CELLA discloses the computing apparatus of claim 1, wherein the machine learning engine is to account for a plurality of metrics (“The machine learning model 3000 may evaluate the set of hypothetical simulations based on one or more metrics defined by the user, one or more metrics defined by the machine learning model 3000, or a combination thereof…”, ¶0633).  

Regarding claim 11, CELLA discloses the computing apparatus of claim 10, wherein the plurality of metrics includes at least one of accuracy (“the output from system 1160 includes a probability of the prediction's accuracy”, ¶0793), false positive rate, detection rate (“the machine learning model 3000 may be defined via anomaly detection, i.e. by identifying rare and/or outlier instances of one or more items, events and/or observations”, ¶0563), loss (“loss rate”, ¶0639), and pseudo R2.  


Regarding claim 12, CELLA discloses the computing apparatus of claim 1, wherein the instructions are further to provide a live backend system (“The digital twin system 8004 may serve the requested digital twin to the requestor (e.g., the client application or a backend software component of the EMP 8000). After an enterprise digital twin is served, some enterprise digital twins may be subsequently updated with real-time data received via the API system 8014, ¶1119).  

Regarding claim 13, CELLA discloses the computing apparatus of claim 12, wherein the live backend system is to measure model accuracy over a plurality of segments.  
CELLA discloses (“…using a set of testing data that is independent from the data set used for the creation and/or training of the machine learning model, such as to test the impact of various inputs to the accuracy of the model 3000”, ¶0555) and
(“…Role-based digital twins may refer to digital twins of one or more segments/aspects of an enterprise…” ¶1099).

Regarding claim 14, CELLA discloses the computing apparatus of claim 13, wherein the plurality of segments includes a segment selected from geographic (“geographic”, ¶0355”), industry sector (“summaries of merger and acquisition activity in an industry segment, ¶1187), operating system type (a real-time operating system of a cloud data management platform”, ¶1735) and traffic type (“…network traffic, data traffic, vehicle traffic, maritime traffic…”, ¶0354).  

Regarding claim 15, CELLA discloses one or more tangible, non-transitory computer-readable storage media having stored thereon executable instructions to (“¶1576,): 
provide a feedback application programming interface (API) (“an API enables users to receive one or more reports related to the digital twins”, ¶0834, wherein the report that is received is a form of feedback); 
provide a machine learning API (“links to cloud-deployed artificial intelligence systems via APIs,”, ¶0539,); 
operate the machine learning API to instruct a machine learning engine to load an existing model, the existing model comprising distance data for enterprise binary objects for an enterprise and global binary objects (“…the artificial intelligence system 1160 may process image frames of the video feed to find markings (such as produce labels, SKUs, images, logos, or the like)…”, ¶0444, wherein the frames of the video feed is an existing model as well as an example of binary object for the enterprise and the frames of the video are located distant apart)  and (“a global surrogate model”, ¶1671 wherein the global model will also contain global binary objects); 
receive one or more newly-encountered enterprise objects (“the model may be trained on certain combinations of routes, contents, time of year, container type, and/or cost that may not have been previously encountered in the real-world outcome data”, ¶0637); 
solicit and receive via the feedback API feedback on a newly-encountered object (“a feedback of the expert may be solicited…” ¶0163) and (¶0162 wherein a set of outputs (newly-encountered objects) of the artificial intelligence system upon which the expert provides feedback is listed) 
and instruct the machine learning engine to incorporate the feedback into the existing model (“a report on a set of errors may be provided to a manager associated with the artificial intelligence system to enable reconfiguring of the artificial intelligence system based on the feedback from the expert”, ¶0164).  

Regarding claim 16, CELLA discloses the one or more tangible, non-transitory computer-readable storage media of claim 15, wherein the instructions are further to provide a virtualization infrastructure (“mixed reality and/or virtual reality application 930”, ¶0355).  

Regarding claim 17, CELLA discloses the one or more tangible, non-transitory computer-readable storage media of claim 15, wherein the instructions are further to provide a containerization infrastructure (“…container handling facilities”, ¶0062).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. No. 20220036302 to CELLA et al. (hereinafter CELLA) in view of PGPub. No. 20210400071 to Ray et al. (hereinafter Ray).

Regarding claim 6, CELLA discloses the computing apparatus of claim 5. 
However, CELLA does not explicitly disclose the following limitation:
 wherein the next-nearest neighbor is an object previously known to the enterprise.
Ray discloses the use of K-nearest neighbor algorithm to present an ordered list of nearest known safe threat samples and nearest known unsafe samples (“list of nearest, known safe threat samples and nearest, known unsafe samples, ¶0131).  
	Thus, one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify the apparatus of CELLA to include the concept of the nearest neighbor object being previously known to the enterprise as disclosed by Ray in order to assigns a new item to a particular class based on a closest neighbor within a (usually multi-dimensional) features space for training data-Ray ¶0131 in part.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. No. 20220036302 to CELLA et al. (hereinafter CELLA) in view of PGPub. No. 20090300765 to Moskovitch et al. (hereinafter Moskovitch).

Regarding claim 7, CELLA discloses the computing apparatus of claim 5.
However, CELLA does not explicitly disclose the following limitation: wherein the next-nearest neighbor is a previous version of the enterprise-novel object.  
Moskovitch discloses wherein the next-nearest neighbor is a previous version of the enterprise-novel object (“KNN (K-Nearest-Neighbor): An ML algorithm. It classifies an object according to a majority vote of its neighbors. An object is assigned to the class most common amongst its k nearest neighbors”, ¶0025, wherein the class most common among its K nearest neighbor represents the version of the object).  
Thus, one of ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to modify the apparatus of CELLA to include the concept of the next-nearest neighbor object being a previous version of the enterprise object as disclosed by Moskovitch and be motivated in doing so in order to improve classification and detection accuracy of virus/malcode- Moskovitch abstract in part.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. No. 20220036302 to CELLA et al. (hereinafter CELLA) in view of PGPub. No. 20090300765 to Moskovitch et al. (hereinafter Moskovitch) and further in view of US. Pat. No. 10628834 to Agarwal et al. (hereinafter Agarwal).

Regarding claim 8, CELLA in view of Moskovitch discloses the computing apparatus of claim 7. 
However, CELLA in view of Moskovitch does not explicitly disclose the following limitation: wherein the instructions are further to determine that the distance is below a threshold, and not present the object for user-sourced feedback. 
Agarwal discloses (“The features of the positive and/or investigated leads, which are defined in the corresponding derived metrics, provide a starting point from which to search for other leads having similar features (e.g., the nearest neighbors) and may also define a permissible maximum distance from the starting point for a lead to be considered a nearest neighbor”, Coln. 24, lines 3-9, wherein the permissible maximum distance is understood to be distance below a threshold).  
	Thus, one of ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to modify the apparatus of CELLA and Moskovitch to include the concept of the next-nearest neighbor object distance lower than the threshold as disclosed by Agarwal and be motivated in doing so in order to detect fraudulent, wasteful, and/or abusive activity in health care claim and use the expert feedback to facilitate misuse detection- Agarwal abstract in part.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. No. 20220036302 to CELLA et al. (hereinafter CELLA) in view of US PGPub. No. 20210021616 to SHABTAI et al. (hereinafter SHABTAI) and further in view of Pat. No. 11436647 to Null et al. (hereinafter Null)


Regarding claim 18, CELLA discloses a computer-implemented method of 
identifying a novel object within an enterprise (“…The self-organizing neural network may organize structures or patterns in the data, such that they can be recognized, analyzed, and labeled, such as identifying structures as corresponding to vibrations induced by the movement of a floor, or acoustic signals created by high frequency rotation of a shaft of a somewhat distant machine”, ¶1384, wherein the structure or patterns in the data that are identified and labeled are the enterprise -novel object because they are not previously known, see also ¶1396 (“self-organization capability may use a regulatory feedback network, such as for recognizing emergent phenomena (such as new types of faults not previously understood in an industrial environment”-enterprise novel object) ; 
 a global and local prevalence model (“a global surrogate model, a local surrogate (LIME) model” ¶0548);
assigning the novel object a reputation according to the artificial intelligence model (“…the content may be scored based at least in part on the performance data, as reported by the human panel, or other data with which it is associated”, ¶1236, wherein scoring is a form of assigning reputation to the object in the content); 
and adjusting the according to user-sourced feedback on the novel object.
CELLA discloses reconfiguration of the artificial intelligence system based on the feedback from the expert (“a report on a set of errors may be provided to a manager associated with the artificial intelligence system to enable reconfiguring of the artificial intelligence system based on the feedback from the expert”, ¶0164, wherein reconfiguration is a form of adjustment).  
	However, CELLA even though discloses threat detection in (¶0127, ¶0146….) does not explicitly discloses malware detection engine.
	SHABTAI discloses a malware detection engine for malware detection based on extracted signatures of the objects using a trained Machine learning model (“Malware detection engine 232 for malware detection base on extracted signatures of the objects (based on Footprint data using the trained ML model) and Drop Session module 234 for blocking malware based on the results of the malware detection engine”, ¶0105). 
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the apparatus of CELLA to include the concept of malware detection engine as disclosed by SHABTAI in order to detect malware through object footprint analysis in addition to detecting a threat by the expert agent.  
	The combination of CELLA and SHABTAI does not however, discloses computing a baseline reputation and reputation adjustments to artificial intelligence malware detection engine.
	Null discloses the concept determination a baseline reputation score based in part on the generated industry-wide model (“the industry-wide reputation scoring model, the expected relative impact of a value of a reputation score component on a reputation score, and the baseline reputation score are determined at least in part by performing machine learning processing, such as a regression, decision tree, etc”, Coln.45, lines 30-35) 
	Null also discloses calibration of reputation scoring model by adjusting some of the model parameters associated with the reputation scoring components (“…the reputation scoring model is calibrated by adjusting at least some of the model parameters associated with the reputation scoring components such that reputation scores generated by the calibrated reputation scoring model track the values for the metric…”, Coln. 50, lines 2-7… when the parameters are adjusted, the reputation is also adjusted)

Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the apparatus of CELLA and SHABTAI to include the concept of assigning a baseline reputation to objects as disclosed by Null in order to determine an expected reputation score for an average or typical entity in the industry as a function of a combination of reputation score components-Null Coln. 45, lines 21-23.

Regarding claim 19, CELLA, SHABTAI and Null discloses the method of claim 18. CELLA further discloses further comprising providing a user interface to present a feed of greenlit objects (“a user may define (e.g., via a GUI) the data sources and/or software requests and/or other data acquisition mechanisms that support the respective data types that are depicted in a respective digital twin. In these example embodiments, the user may indicate the data source that may be accessed and the types of data to be obtained from the respective data source”, ¶0686, wherein indication of data source that may be accessed is interpreted as feed of greenlit objects).  

Regarding claim 20, CELLA, SHABTAI and Null discloses the method of claim 19. CELLA further discloses wherein the feed of greenlit objects includes similar objects to the greenlit objects (“…the user may indicate the data source that may be accessed and the types of data to be obtained from the respective data source”, ¶0686, wherein the types of data to be obtained from the respective data source is interpreted as similar objects to the greenlit objects) 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. (20180357552, 20190141079, and 20120321128).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        

/MAUNG T LWIN/Primary Examiner, Art Unit 2495